Citation Nr: 0534281	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-31 550	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
March 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied the veteran's claim for a TDIU.  On appeal, 
in February 2005, the Board affirmed the RO's decision 
denying his claim.  He appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  

In October 2005, during the pendency of the appeal to the 
Court, the veteran's representative and VA's Office of 
General Counsel filed a joint motion requesting that the 
Court vacate the Board's decision and remand the case.  The 
Court granted the joint motion for remand in an October 2005 
order and returned the case to the Board for compliance with 
the directives specified.


FINDING OF FACT

The veteran's service-connected disabilities are not so 
severe that he is unable to obtain or retain substantially 
gainful employment.


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. § 5107 
(West 2002); 
38 C.F.R. §§ 4.15, 4.16, 4.18, 4.19 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the Court held, among other things, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004) (Pelegrini II).  With regard 
to the veteran's claim for a TDIU, VCAA notice was provided 
in April 2003, so before the RO's initial decision concerning 
this claim in August 2003.  Therefore, this was in accordance 
with the preferred sequence of events (VCAA letter before 
initial adjudication) specified in Pelegrini II.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The April 2003 VCAA notice provided the veteran with notice 
of the evidence needed to support his claim that was not on 
record at the time of the letter, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  The letter satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the April 2003 VCAA letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.  
The letter requested that he provide or identify any evidence 
supporting his claim and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

In this case, the veteran's service medical records (SMRs) 
were destroyed in a fire, and are not available.  When 
determining whether a TDIU is warranted, however, it is the 
current level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  So the fact that 
his SMRs are unavailable is not detrimental to his claim.  
Furthermore, the RO has obtained VA examinations to evaluate 
his service-connected disabilities, and he has submitted 
private medical records from Drs. Lathrop, Berkowitz, Foa, 
Todaro, and Gainey.  In November 2005, he submitted 
additional argument concerning this claim, waived initial 
consideration of this argument by the RO (see 38 C.F.R. 
§ 20.1304(c)), and requested that the Board proceed 
immediately with readjudication.  He also has declined his 
opportunity for a hearing to provide oral testimony in 
support of the claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  
38 C.F.R. § 4.19.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  

Legal Analysis

As mentioned, during the pendency of the appeal to the Court, 
in October 2005, the parties filed a joint motion for a 
remand agreeing that the Board had not provided adequate 
reasons and bases for its February 2005 determination that 
the preponderance of the evidence was against the veteran's 
claim.  Specifically, the parties noted that private medical 
records from Dr. Todaro had not been adequately considered 
and discussed in the Board's decision.  

As an initial matter, the Board notes that the veteran is 
service connected for cold injury residuals, trench feet, 
peripheral neuropathy, pes planus, and 
post-traumatic stress disorder (PTSD).  The residuals of his 
cold injuries, which include trench feet, peripheral 
neuropathy, and injuries to his face, are considered one 
disability because they result from a common etiology.  38 
C.F.R. § 4.16(a).  Together, the rating for the service-
connected disabilities resulting from cold injury is greater 
than 40 percent.  And when combined with the veteran's 
service-connected pes planus and PTSD, his total combined 
rating is currently 80 percent.  So he is eligible to be 
considered for a TDIU without resorting to extra-schedular 
consideration, a special circumstance.  See 38 C.F.R. 
§ 3.321(b)(1).



The pivotal issue in determining whether the veteran is 
entitled to a TDIU is whether he is unable to secure or 
follow a substantially gainful occupation because of these 
service-related conditions.  VA examiners have consistently 
concluded they do not render him unemployable.  The VA 
examiner who conducted the April 2003 general examination 
concluded the veteran was not capable of strenuous activity, 
but nonetheless was able to do sedentary work.  Likewise, the 
VA examiner who conducted the April 2003 examination for cold 
injuries opined that, although physical employment was 
impossible, sedentary employment was not impeded.  The VA 
examiner who conducted the March 2004 PTSD examination also 
concluded the veteran's service-connected psychiatric 
condition did not prevent him from obtaining employment.  The 
VA examiner determined the veteran had only mild PTSD 
symptoms and a Global Assessment of Functioning (GAF) score 
of 70.

On the other hand, the October and November 2003 reports from 
Dr. Torado indicate the veteran's PTSD symptoms were moderate 
to severe and that his level of impairment in functioning was 
severe.  Dr. Torado did not specifically comment on the 
veteran's ability (or inability) to maintain gainful 
employment, but did assign a GAF score of 35, which is 
indicative of major occupational and social impairment.  This 
GAF score was significantly lower than that assigned by the 
VA examiner in March 2004.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) 
(DSM-IV).  According to DSM-IV, a GAF score of 31 to 40 is 
indicative of only some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or "major" impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60, in 
comparison, is indicative of only moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  	A GAF of 61 to 70 is indicative of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

Furthermore, when evaluating a mental disability, VA must 
consider the frequency, severity and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  VA must assign an evaluation based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  So while the veteran's GAF scores are an important 
factor to consider in evaluating the severity of his PTSD, 
they are not the sole determinative factor.  38 C.F.R. 
§§ 4.2, 4.6.

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, the medical 
evidence diverges.  And at the same time, the Board is 
mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, 
as explained below, there are legitimate reasons for 
accepting the VA examiners' assessments and opinions over Dr. 
Todaro's.  



The VA examiners' conclusions that the veteran's service-
connected disabilities (PTSD in particular) did not render 
him unemployable were based on a review of the entire claims 
file as well as treatment records from Dr. Tadaro.  For this 
reason, these opinions are especially probative.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); Waddell 
v. Brown, 5 Vet. App. 454, 456 (1993); Goss v. Brown, 9 Vet. 
App. 109, 114 (1996).

Furthermore, the March 2004 VA examiner's assessment and 
opinion is supported by other evidence of record.  Of note, 
the veteran worked as an engineer for General Foods from 1960 
until retiring in 1987.  During the March 2004 VA 
examination, he said he had been able to do his job - so he 
was able to maintain over 27 years of gainful employment 
despite his PTSD and other service-connected disabilities.  
Furthermore, he has been married since 1947 and has three 
children.  He said that his relationship with his family was 
normal and he keeps in touch with his friends and relatives.  
In addition, he reported that he had not received any prior 
psychiatric treatment.

While the Board is ever mindful of the trauma the veteran 
reported witnessing during his honorable service in World War 
II and the nightmares and hypervigilance he reports having as 
a result, the evidence of record indicates that his PTSD has 
resulted in only mild impairment with regard to his 
occupational and social functioning.  This evidence supports 
the March 2004 VA examiner's assessment and opinion that he 
is mildly impaired rather than Dr. Todaro's assessment that 
he is severely impaired by his PTSD.

For these reasons, the claim for a TDIU must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

The claim for a TDIU is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


